 


109 HR 2652 IH: U.S.S. Oklahoma Memorial Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2652 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Cole of Oklahoma introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the establishment of a memorial to the U.S.S. Oklahoma as part of the USS Arizona Memorial in Pearl Harbor, Hawaii. 
 
 
1.Short titleThis Act may be cited as the U.S.S. Oklahoma Memorial Act of 2005.  
2.Establishment of memorial to U.S.S. Oklahoma 
(a)Identification of site for memorialThe Secretary of the Interior, in consultation with the Secretary of the Navy, shall identify an appropriate site on Ford Island, Hawaii, for the location of a memorial to the U.S.S. Oklahoma, which was sunk during the attack on Pearl Harbor on December 7, 1941. 
(b)Establishment and administrationAfter the site for the memorial is identified under subsection (a), the Secretary of the Interior shall establish and administer a memorial to the U.S.S. Oklahoma as part of the USS Arizona Memorial, a unit of the National Park System, in accordance with the laws and regulations applicable to lands administered by the National Park Service. 
(c)Memorialization planNot later than one year after the date of the enactment of this Act, the Secretary of the Interior shall submit to Congress a memorialization plan for the portion of Pearl Harbor where United States naval vessels were attacked on December 7, 1941. The Secretary of the Interior shall prepare the plan in consultation with the Secretary of the Navy. 
 
